                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

 STRONGARM LLC,
                                                        Civil Action No. 4:18-cv-02374-RBH
                        Plaintiff,

                v.
                                                          Amended Confidentiality Order
 MARK MANUEL and LIFTMATIC, INC.,

                        Defendants.



       Whereas, the parties to this Amended Consent Confidentiality Order (“parties”), who

previously consented to a Confidentiality Order (Doc. No. 21), the terms of which are restated

herein, have stipulated that certain additional protections are needed to provide sufficient

confidentiality protection for certain discovery materials in this case, and have agreed to the terms

of this Amended Confidentiality Order; accordingly, it is this 20th day of August 2019,

ORDERED:

       1.      Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation. Designation of documents as containing

Confidential, Highly Confidential, or Attorneys’-Eyes Only information as set forth in Paragraph

3 of this Order shall be designated by placing or affixing the appropriate designation on the

document in a manner which will not interfere with the legibility of the document and which will

permit complete removal of the designation. Documents shall be designated prior to, or

contemporaneously with, the production or disclosure of the documents.               Inadvertent or
                                                 1
unintentional production of documents without prior designation as confidential shall not be

deemed a waiver, in whole or in part, of the right to designate documents as otherwise allowed by

this Order.

       3.      Documents Which May be Designated Pursuant to this Order. Any party may

designate documents as Confidential, Highly Confidential, or Attorneys’-Eyes Only, but only after

review of the documents by an attorney 1 who has, in good faith, determined that the documents

contain information protected from disclosure consistent with this Order. The certification shall

be made concurrently with the disclosure of the documents, using the form attached hereto at

Attachment A which shall be executed subject to the standards of Rule 11 of the Federal Rules of

Civil Procedure. Information or documents which are available in the public sector may not be

designated pursuant to this Order.

       A party may designate as Confidential any documents, testimony, or information contained

therein that contains information protected by statute, regulation, or otherwise, sensitive personal

information, or confidential research, development, financial, proprietary, or other commercial

information.

       A party may designate as Highly Confidential any documents, testimony, or information

contained therein that contains trade secrets or other proprietary information the disclosure of

which is likely to cause significantly harm to the party’s competitive position, or the disclosure of

which would contravene an obligation of confidentiality to a third person or to a Court. Pursuant

to this Order, and as specified in Paragraph 6, Highly Confidential documents, testimony, or

information may be shared with a Party Designee.

1
  The attorney who reviews the documents and certifies them to be designated pursuant to this
Order must be admitted to the Bar of at least one state but need not be admitted to practice in the
District of South Carolina and need not apply for pro hac vice admission. By signing the
certification, counsel submits to the jurisdiction of this court in regard to the certification.
                                                 2
       A party may designate as Attorneys’-Eyes only documents, testimony, or information

contained therein regarding competitive financial information, the disclosure of which even to a

Party Designee may cause significant competitive harm to the disclosing Party or others to whom

that Party owes a duty of confidentiality.

       4.      [Reading Room provision is omitted]

       5.      Depositions. Portions of depositions shall be designated under this Order only if

designated as such when the deposition is taken or within fifteen (15) business days after receipt

of the transcript. Such designation shall be specific as to the portions to be protected.

       6.      Protection of Confidential Material.

       a.      General Protections. Documents designated Confidential, Highly Confidential,

       or Attorneys’-Eyes Only under this Order shall not be used or disclosed by the parties or

       counsel for the parties or any other persons identified below (¶ 6.b.) for any purposes

       whatsoever other than preparing for and conducting the litigation in which the documents

       were disclosed (including any appeal of that litigation).

       b.      Limited Third Party Disclosures. The parties and counsel for the parties shall

       not disclose or permit the disclosure of any documents designated under the terms of this

       Order to any other person or entity except as set forth below, and then only after the person

       to whom disclosure is to be made has executed an acknowledgment (in the form set forth

       at Attachment B hereto), that he or she has read and understands the terms of this Order

       and is bound by it.

               Further, prior to disclosing any documents designated under the terms of this Order

       to any proposed expert or consultant, the receiving party must, in addition to providing the

       executed acknowledgement set forth in Attachment B, provide the resume or curriculum

       vitae of the proposed expert or consultant, the expert or consultant’s business affiliation,
                                                  3
       and any current and past consulting relationships in the industry. The producing party will

       thereafter have ten (10) business days from receipt of the acknowledgment to object to

       any proposed individual. The objection must be made for good cause and in writing,

       stating with particularity the reasons for the objection. Failure to object within ten (10)

       business days constitutes approval. If the parties are unable to resolve any objection,

       the receiving party may apply to the presiding judge to resolve the matter. There will

       be no disclosure to any proposed individual during the ten (10) business day objection

       period, unless that period is waived by the producing party, or if any objection is made,

       until the parties have resolved the objection, or the presiding judge has ruled upon any

       resultant motion.

              (1)     Subject to these requirements, the following categories of persons may be

              allowed to review documents which have been designated Confidential pursuant to

              this Order:

                      a.     counsel and employees of counsel for the parties who have

                      responsibility for the preparation and trial of the lawsuit;

                      b.     parties and employees of a party to this Order but only to the extent

                      counsel shall certify that the specifically named individual party or

                      employee’s assistance is necessary to the conduct of the litigation in which

                      the information is disclosed 2;




2
  At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the party or employee.
                                                 4
               c.      court reporters engaged for depositions and those persons, if any,

               specifically engaged for the limited purpose of making photocopies of

               documents;

               d.      consultants, investigators, or experts (hereinafter referred to

               collectively as “experts”) employed by the parties or counsel for the parties

               to assist in the preparation and trial of the lawsuit; and

               e.      other persons only upon consent of the producing party or upon

               order of the court and on such conditions as are agreed to or ordered.

       (2)     Limited Third Party Disclosures: Highly Confidential Designation.

       The parties and counsel for the parties shall not disclose or permit the disclosure of

       any documents designated Highly Confidential under the terms of this Order to any

       other person or entity except as set forth in subparagraphs (a) and (c)-(e) above, as

       well as one additional designee per party (the “Party Designee”) to be identified in

       writing by the designating party at least five (5) business days before disclosure of

       any Highly Confidential information to the Party Designee.

       (3)     Limited Third Party Disclosures: Attorneys’-Eyes Only Designation.

       The parties and counsel for the parties shall not disclose or permit the disclosure of

       any documents designated Attorneys’ Eyes Only under the terms of this Order to

       any other person or entity except as set forth in subparagraphs (a) and (c)-(e) above.

c.     Control of Documents. Counsel for the parties shall take reasonable efforts to

prevent unauthorized disclosure of documents designated as Confidential pursuant to the

terms of this order. Counsel shall maintain a record of those persons, including employees

of counsel, who have reviewed or been given access to the documents along with the



                                          5
        originals of the forms signed by those persons acknowledging their obligations under this

        Order.

        d.       Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

        referred to collectively as “copies”), of documents designated under this Order or any

        portion of such a document, shall be immediately affixed with the designation

        “CONFIDENTIAL”, “HIGHLY CONFIDENTIAL”, or “ATTORNEYS’-EYES ONLY”

        or a reasonable equivalent thereto, if the word does not already appear on the copy. All

        such copies shall be afforded the full protection of this Order.

        6.       Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate action

to insure that the documents receive proper protection from public disclosure including: (1) filing

a redacted document with the consent of the party who designated the document as confidential;

(2) where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the

documents solely for in camera review; or (3) where the preceding measures are not adequate,

seeking permission to file the document under seal pursuant to the procedural steps set forth in

Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant

jurisdiction.    Absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the court shall first consult with counsel

for the party who designated the document to determine if some measure less restrictive than filing

the document under seal may serve to provide adequate protection. This duty exists irrespective

of the duty to consult on the underlying motion. Nothing in this Order shall be construed as a prior

directive to the Clerk of Court to allow any document be filed under seal. The parties understand

that documents may be filed under seal only with the permission of the court after proper motion

pursuant to Local Civil Rule 5.03.
                                                  6
       7.     Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

       8.     Challenges to Designation as Confidential.           Any designation is subject to

challenge. The following procedures shall apply to any such challenge.

       a.     The burden of proving the necessity of a designation remains with the party

       asserting confidentiality.

       b.     A party who contends that designated documents are not entitled to confidential

       treatment according to this Order shall give written notice to the party who affixed the

       designation of the specific basis for the challenge. The party who so designated the

       documents shall have fifteen (15) days from service of the written notice to determine if

       the dispute can be resolved without judicial intervention and, if not, to move for an Order

       confirming the designation.

       c.     Notwithstanding any challenge to the designation of documents, all material

       previously designated shall continue to be treated as subject to the full protections of this

       Order until one of the following occurs:

              (1)      the party who claims that the documents are entitled to protection under this

              Order withdraws such designation in writing;

              (2)      the party who claims that the documents are entitled to protection under this

              Order fails to move timely for an Order designating the documents as set forth in

              paragraph 8.b. above; or

              (3)      the court rules that the documents should no longer be designated under this

              Order.



                                                  7
       d.      Challenges to the designation of documents may be made at any time and are not

       waived by the failure to raise the challenge at the time of initial disclosure or designation.

       9.      Treatment on Conclusion of Litigation.

       a.      Order Remains in Effect. All provisions of this Order restricting the use of

       documents designated shall continue to be binding after the conclusion of the litigation

       unless otherwise agreed or ordered.

       b.      Return of Designated Documents. Within thirty (30) days after the conclusion of

       the litigation, including conclusion of any appeal, all documents designated under this

       Order, including copies as defined above (¶5.d.) shall be returned to the producing party

       unless: (1) the document has been entered as evidence or filed (unless introduced or filed

       under seal); (2) the parties stipulate to destruction in lieu of return; or (3) as to documents

       containing the notations, summations, or other mental impressions of the receiving party,

       that party elects destruction. Notwithstanding the above requirements to return or destroy

       documents, counsel may retain attorney work product including an index which refers or

       relates to information designated under this Order so long as that work product does not

       duplicate verbatim substantial portions of the text of designated documents. This work

       product continues to be protectable under the terms of this Order. An attorney may use his

       or her work product in a subsequent litigation provided that its use does not disclose the

       designated information.

       10.     Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.
                                                 8
       11.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated under this Order by counsel is subject to protection under Rule 26(c) of

the Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling

shall have been made.

       12.     Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective clients.

IT IS SO ORDERED.

                                                        s/Donald C. Coggins, Jr.
                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE

August 20, 2019
Spartanburg, South Carolina


SO STIPULATED

Respectfully submitted,
 TURNER, PADGET, GRAHAM & LANEY,                     GIGNILLIAT, SAVITZ & BETTIS, LLP
 PA

 /s/ J. René Josey                                   /s/ Fred A. Williams
 Arthur E. Justice, Jr., Fed ID #2261                Derwood L. Aydlette, III (FID No. 5036)
 Email: ajustice@turnerpadget.com                    Email: daydlette@gsblaw.net
 J. René Josey, Fed ID #1004                         Fred A. Williams (FID No. 9934)
 Email: jjosey@turnerpadget.com                      Email: fwilliams@gsblaw.net
 P.O. Box 5478                                       900 Elmwood Avenue, Suite 100
 Florence, SC 29502-5478                             Columbia, South Carolina 29201
 (843) 662-9008                                       (803) 799-9311

 - and -

 MILLER, CANFIELD, PADDOCK AND
 STONE

 /s/ Jacob D. Koering
 Jacob D. Koering, pro hac vice
                                                 9
Email: koering@millercanfield.com
A. Michael Palizzi, pro hac vice
Email: palizzi@millercanfield.com
Erika L. Giroux, pro hac vice
Email: giroux@millercanfield.com
150 West Jefferson Ave., Suite 2500
Detroit, MI 48226
(313) 963-6420




                                      10
ATTACHMENT A
           CERTIFICATION BY COUNSEL OF DESIGNATION
               OF INFORMATION AS CONFIDENTIAL

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

STRONGARM LLC                                 )        Civil Action No. 4:18-cv-02374-RBH
                                              )
       Plaintiff,                             )
vs.                                           )        Certification by Counsel of Designation
                                              )          of Information as Confidential
MARK MANUEL; LIFTMATIC INC.,                  )
                                              )
       Defendants.                            )
                                              )

        Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked subject to the Amended Confidentiality Order
entered in this action which Order is dated [confidentiality order date].

       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.

       Check and complete one of the two options below.

       ❑       I am a member of the Bar of the United States District Court for the District of
               South Carolina. My District Court Bar number is [District Court Bar #].

       ❑       I am not a member of the Bar of the United States District Court for the District of
               South Carolina but am admitted to the bar of one or more states. The state in which
               I conduct the majority of my practice is [state in which I practice most] where my
               Bar number is [that state's Bar #]. I understand that by completing this certification
               I am submitting to the jurisdiction of the United States District Court for the District
               of South Carolina as to any matter relating to this certification.

Date: [date attachment A signed]                              [Signature of Counsel [s/name]]
                                                              Signature of Counsel

                                                              [Printed Name of Counsel [A]]
                                                              Printed Name of Counsel




                                                  11
                                      ATTACHMENT B

                       ACKNOWLEDGMENT OF UNDERSTANDING
                                    AND
                            AGREEMENT TO BE BOUND

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION



STRONGARM LLC                               )        Civil Action No. 4:18-cv-02374-RBH
                                            )
       Plaintiff,                           )
vs.                                         )
                                            )        Acknowledgment of Understanding
MARK MANUEL; LIFTMATIC INC.,                )                  and
                                            )            Agreement to be Bound
       Defendants.                          )
                                            )
                                            )


        The undersigned hereby acknowledges that he or she has read the Amended Confidentiality
Order dated [confidentiality order date], in the above captioned action, understands the terms
thereof, and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the
United States District Court for the District of South Carolina in matters relating to the
Confidentiality Order and understands that the terms of said Order obligate him/her to use
discovery materials designated under the Order solely for the purposes of the above-captioned
action, and not to disclose any such information to any other person, firm or concern.

        The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

               Name:                 [undersigned name [att B]]
               Job Title:            [Job Title [att B]]
               Employer:             [Employer [att B]]
               Business Address:     [Business Address [att B]]


Date: [date attachment B signed]                           [Signature [attachment B]]
                                                           Signature



                                                12
                                        ATTACHMENT C

                         CERTIFICATION OF COUNSEL OF NEED
                         FOR ASSISTANCE OF PARTY/EMPLOYEE

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION



STRONGARM LLC,                      )                  Civil Action No. 4:18-cv-02374-RBH
                                    )
      Plaintiff,                    )
vs.                                 )                        Certification of Counsel
                                    )                  of Need for Assistance of Party/Employee
MARK MANUEL; LIFTMATIC INC.,        )
                                    )
      Defendant                     )
                                    )
___________________________________ )

       Pursuant to the Confidentiality Order entered in this action, most particularly the
provisions of Paragraph 5.b.2., I certify that the assistance of [name of assistant [att C]] is
reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated under the Order.

         I have explained the terms of the Amended Confidentiality Order to the individual named
above and will obtain his or her signature on an “Acknowledgment of Understanding and
Agreement to be Bound” prior to releasing any confidential documents to the named individual
and I will release only such confidential documents as are reasonably necessary to the conduct
of the litigation.

       The individual named above is:

       ❑       A named party;

       ❑       An employee of named party [employee of named party]. This employee’s job
               title is [employee's job title] and work address is [employee's work address].


Date: [date attachment C signed]                               [Signature [attachment C]]
                                                               Signature




                                                  13
